Exhibit 10.15

 

CHARTER GUARANTEE

 

THIS CHARTER GUARANTEE, dated January 18, 2011 (this “Guarantee”), is made by
GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the “Guarantor”),
in favor of MR CONCORD SHIPPING L.L.C., a Marshall Islands limited liability
company (the “Owner”).

 

WHEREAS:

 

(A)                              Pursuant to the terms and conditions of that
certain Bareboat Charter dated January 18, 2011 (as amended or supplemented from
time to time, the “Charter”) between the Owner and GMR CONCORD LLC, a Marshall
Islands limited liability company (the “Charterer”), the Owner has agreed to
demise charter the Marshall Islands registered vessel “GENMAR CONCORD”, Official
Number [·] (the “Ship”), to the Charterer;

 

(B)                                The Charterer is an indirect subsidiary of
the Guarantor and the Guarantor will benefit from the performance by the
Charterer of its obligations under the Charter; and

 

(C)                                It is a condition precedent to the obligation
of the Owner to tender the Ship under the Bareboat Charter that the Guarantor
shall have executed and delivered this Guarantee to the Owner.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Guarantor hereby agrees as follows:

 

1                                         INTERPRETATION

 

1.1                               Defined terms.  For purposes of this
Guarantee:

 

“GAAP” means generally accepted accounting principles in the United States of
America, including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession;

 

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Improvement and Reauthorization Act of 2005 (H.R. 3199);

 

“Pertinent Jurisdiction” means:

 

(a)                                  the jurisdiction under the laws of which
the Guarantor is incorporated;

 

(b)                                 a jurisdiction in which the Guarantor’s
central management and control is or has recently been exercised;

 

--------------------------------------------------------------------------------


 

(c)                                  a jurisdiction in which the overall net
income of the Guarantor is subject to corporation tax, income tax or any similar
tax;

 

(d)                                 a jurisdiction in which assets of the
Guarantor (other than securities issued by, or loans to, related companies)
having a substantial value are situated, in which the company maintains a
permanent place of business, or in which a Security Interest (as defined below)
created by the Guarantor must or should be registered in order to ensure its
validity or priority;

 

(e)                                  a jurisdiction the courts of which have
jurisdiction to make a winding up, administration or similar order in relation
to the Guarantor or which would have such jurisdiction if their assistance were
requested by the courts of a country referred to in paragraphs (b) or (c) above;
and

 

(f)                                    any political subdivision of any of the
foregoing; and

 

“Security Interest” means:

 

(a)                                  a mortgage, charge or pledge, any maritime
lien, other lien or encumbrance, maritime privilege or any other security
interest of any kind;

 

(b)                                 the rights of the plaintiff under an action
in rem; and

 

(c)                                  any arrangement entered into by a person
(A) the effect of which is to place another person (B) in a position which is
similar, in economic terms, to the position in which B would have been had he
held a security interest over an asset of A; but (c) does not apply to a right
of set off or combination of accounts conferred by the standard terms of
business of a bank or financial institution.

 

1.2                               General interpretation.  In this Guarantee:

 

(a)                                  references to, or to a provision of, any
law include any amendment, extension, re-enactment or replacement, whether made
before the date of this Guarantee or otherwise; and

 

(b)                                 words denoting the singular number shall
include the plural and vice versa.

 

2                                         CONSENT

 

2.1                               The Guarantor hereby acknowledges that it is
fully aware of and consents to the terms and conditions of the Charter.

 

3                                         GUARANTEE

 

3.1                               Guarantee and indemnity.  In order to induce
the Owner to demise charter the Ship to the Charterer pursuant to the terms of
Charter, the Guarantor irrevocably and unconditionally:

 

2

--------------------------------------------------------------------------------


 

(a)                                  guarantees to the Owner and its successors
and assigns, as primary obligor and not merely as a surety, each of the
following until final and indefeasible payment and performance under the Charter
has been made:

 

(i)                                     the due and punctual payment to the
Owner, when due, of all amounts payable at any time by the Charterer under the
Charter; and

 

(ii)                                  the full and prompt performance of each
and every duty, agreement, covenant, undertaking, indemnity and obligation of
the Charterer under and in accordance with the terms of the Charter;

 

(b)                                 undertakes with the Owner that, if for any
reason the Charterer shall fail to pay fully and promptly any amount due and
payable under the Charter or if the Charterer shall fail to perform and
discharge any of its duties, agreements, covenants, undertakings or obligations
under the Charter, then the Guarantor shall pay such amount, together with
interest thereon, if any, as may be due and payable or cause such duty,
agreement, covenant, undertaking or obligation to be promptly performed and
discharged following written demand for such payment, performance or discharge
by the Owner; and

 

(c)                                  indemnifies the Owner immediately on demand
against any cost, loss or liability suffered or incurred by the Owner if any
Guaranteed Obligation (as defined below) is or becomes unenforceable, invalid or
illegal.

 

The amounts payable by, and the duties, agreements, covenants, undertakings and
obligations of, the Charterer guaranteed by Clause 3.1(a) and Clause
3.1(b) hereby are hereinafter referred to collectively as the “Guaranteed
Obligations” and individually as a “Guaranteed Obligation”.

 

3.2                               Nature of obligations.  This Guarantee shall
constitute a guarantee of punctual performance and payment and not of
collection, and the Guarantor specifically agrees that it shall not be
necessary, and that the Guarantor shall not be entitled to require, before or as
a condition of enforcing the liability of the Guarantor under this Guarantee or
requiring payment or performance of the Guaranteed Obligations by the Guarantor
hereunder, or at any time thereafter, that the Owner:

 

(a)                                  file suit or proceed to obtain or assert a
claim for personal judgment against the Charterer or any other person that may
be liable for any Guaranteed Obligation;

 

(b)                                 make any other effort to obtain payment or
performance of any Guaranteed Obligation from the Charterer or any other person
that may be liable for such Guaranteed Obligation;

 

(c)                                  foreclose against or seek to realize upon
any security now or hereafter existing for such Guaranteed Obligation;

 

(d)                                 exercise or assert any other right or remedy
to which such person is or may be entitled in connection with any Guaranteed
Obligation or any security or other guarantee now or hereafter existing
therefor; or

 

3

--------------------------------------------------------------------------------


 

(e)                                  assert or file any claim against the assets
of the Charterer or any other person liable for any Guaranteed Obligation.

 

4                                         GUARANTEE ABSOLUTE

 

4.1                               Obligations not affected.  This is a
continuing Guarantee and is irrevocable, absolute and unconditional, primary and
original, immediate and not contingent, and shall remain in full force and
effect without regard to and shall not be released, discharged or in any way
affected by any circumstance or condition including, without limitation:

 

(a)                                  any invalidity, irregularity, illegality or
uneforceability of the Charter, any Guaranteed Obligation or any Collateral (as
such term is defined in Clause 4.5(a) below) or any future amendment, supplement
or modification of this Guarantee;

 

(b)                                 any amendment, modification, extension or
termination of, or any supplement to, the Charter or any Guaranteed Obligation,
or any assignment or transfer of any part thereof;

 

(c)                                  any exercise or non-exercise by the Owner
of any right, remedy, power or privilege under or in respect of the Charter, any
Guaranteed Obligation, any Collateral or this Guarantee;

 

(d)                                 the failure, omission, delay or lack on the
part of the Owner to assert any claim or demand against the Guarantor or the
Charterer;

 

(e)                                  any reduction, limitation, impairment or
termination of the Guaranteed Obligations for any reason, including any claim of
waiver, release, surrender, alteration or compromise;

 

(f)                                    any law, regulation or order of any
jurisdiction affecting any term of the Guaranteed Obligations or the Owner’s
rights with respect thereto;

 

(g)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceedings in
respect of the Charterer or the Guarantor; or

 

(h)                                 any counterclaim, setoff, deduction,
abatement or defense based upon any claim the Guarantor may have against the
Owner; or

 

(i)                                     any other matter whatsoever which might
otherwise have the effect of releasing the Guarantor from its obligations under
this Guarantee,

 

all whether or not the Guarantor or the Charterer shall have notice or knowledge
of any of the foregoing.

 

4.2                               Reinstatement.  The Guarantor agrees that this
Guarantee shall continue to be effective, or be automatically reinstated, as the
case may be, if and to the extent that for any reason at any time payment, in
whole or in part by or on behalf of the Charterer or the Guarantor of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
the Owner upon the bankruptcy, insolvency, reorganization, arrangements,
adjustment, composition, dissolution, liquidation, or the like, of the Charterer
or the Guarantor, or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers

 

4

--------------------------------------------------------------------------------


 

with respect to the Charterer or the Guarantor or any substantial part of either
person’s respective property, or otherwise, all as though such payment had not
been made notwithstanding any termination of this Guarantee or the Charter.

 

4.3                               Full recourse.  The unconditional obligations
of the Guarantor set forth in this Guarantee constitute the full recourse
obligations of the Guarantor and are enforceable against the Guarantor to the
full extent of its assets and property.

 

4.4                               Joint and several.  This Guarantee shall be
joint and several with any other guarantee given to the Owner in respect of the
Guaranteed Obligations.

 

4.5                               Collateral.  The Owner may, at any time and
from time to time, without the consent of or notice to the Guarantor, and
without in any manner waiving or impairing or releasing the obligations of the
Guarantor hereunder:

 

(a)                                  realize upon in any manner and in any order
any collateral (the “Collateral”) by whomsoever at any time pledged, mortgaged
or assigned to secure or howsoever securing any of the Guaranteed Obligations;

 

(b)                                 apply any sums by whomsoever paid or
howsoever realized to the payment of any of the Guaranteed Obligations;

 

(c)                                  extend the time of payment, or otherwise
modify or amend the terms and provisions of, any of the Guaranteed Obligations;
and

 

(d)                                 exchange, compromise, discharge, release,
surrender, substitute or modify any of the Collateral.

 

5                                         PAYMENTS BY THE GUARANTOR

 

5.1                               Payment currency.  All payments made hereunder
by the Guarantor shall be in immediately available United States Dollars made to
the Owner’s account indicated at Clause 5.2 hereof, and shall be made free and
clear of, without deduction or withholding for or on account of, any Taxes (as
such term is defined in Clause 5.3(c) hereof), unless such deduction or
withholding is required by law, in which case the provisions of Clause 5.3 shall
apply.

 

5.2                               Owner’s account.  All amounts payable to the
Owner hereunder shall be made free of bank charges in immediately available
United States Dollar funds by wire transfer to such account as the Owner shall
advise the Guarantor from time to time in writing.

 

5.3                               Taxes.

 

(a)                                  If the Guarantor shall be required by law
to make any such deduction or withholding in connection with a payment made or
to be made pursuant to this Guarantee, then the Guarantor shall make such
deduction or withholding and pay such additional amounts as may be necessary in
order that the net amount received by the Owner, after reduction by such
deduction or withholding (including any such taxes as a result of additional
taxes payable with respect to the receipt of accrual of amounts payable pursuant
to this Clause), shall be

 

5

--------------------------------------------------------------------------------


 

equal to the full amount that the Owner would have received, after deduction or
withholding of taxes, had the Charterer discharged its obligations (including
tax gross-up obligations).

 

(b)                                 Subject at all times to Clause 5.3(a), the
parties hereto agree to use their best efforts to:

 

(i)                                     enter into such amendment to this
Guarantee as will lawfully allow the Guarantor to reduce or eliminate any
deduction or withholding for taxes and/or;

 

(ii)                                  confer and cooperate to obtain and file
any form, certificate or other document with any tax authority in order to
reduce or eliminate any deduction or withholding for Taxes.

 

(c)                                  For the purposes of this Clause 5.3, the
term “Taxes” shall mean all present and future income, net income, franchise,
excise, gross income, gains, gross receipts, alternative or add-on minimum taxes
and other taxes (including, without limitation, sales or transfer taxes, use
taxes, value added taxes, ad valorem taxes, property taxes (personal and real,
tangible and intangible) withholding taxes and stamp taxes) and all levies,
imposts, assessments, fees (including but not limited to license, documentation,
recording and registration fees), deductions, duties, tariffs, charges and
payroll or other withholdings, in each case of whatsoever kind, nature or
description, imposed on the Guarantor or the Owner or which the Guarantor or the
Owner may be subject by the federal, state or local government or other taxing
authority of any jurisdiction or any international authority, arising out of,
resulting from, or related to the acquisition, ownership, operation, delivery or
redelivery or financing or chartering of the Ship, or any other transaction
contemplated by the Charter or this Guarantee, but excepting:

 

(i)                                     taxes on or measured by the net income
of the Owner imposed by its jurisdiction of formation, or

 

(ii)                                  taxes imposed as a result of business
transactions of the Owner unrelated to the transactions contemplated by the
Charter or this Guarantee.

 

6                                         GUARANTOR’S WAIVERS

 

6.1                               General waivers.  The Guarantor hereby
unconditionally waives:

 

(a)                                  any right to revoke this Guarantee;

 

(b)                                 any rights to interpose any defense,
counterclaim or offset of any nature and description which it may have or which
may exist among the Owner, the Charterer and the Guarantor;

 

(c)                                  notice of acceptance of this Guarantee and
of any action by the Owner in reliance thereon;

 

(d)                                 presentment, demand or payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to any of the
Guaranteed Obligations;

 

(e)                                  all notices which may be required by
statute, rule or law or otherwise to preserve any rights against the Guarantor
under this Guarantee;

 

6

--------------------------------------------------------------------------------


 

(f)                                    giving any notice of default or other
notice to, or making any demand on, any party liable in any manner for the
payment of any of the Guaranteed Obligations;

 

(g)                                 any requirement for the enforcement,
assertion or exercise of any right, remedy, power or privilege under or in
respect to the Charter;

 

(h)                                 any requirement that the Charterer be joined
as a party to any proceedings for the enforcement of this Guarantee or any
provision hereof; and

 

(i)                                     any requirement of due diligence or to
mitigate damages resulting from a default by the Charterer under the Charter.

 

6.2                               Subrogation.  The Guarantor hereby waives any
right to be subrogated to the rights of the Owner with respect to the Guaranteed
Obligations.  This waiver is given by the Guarantor to the extent that the Owner
may require the enforcement thereof in order to avoid any extension of any
claimed preference period in any bankruptcy or insolvency proceeding.  In no
event, however, shall the Guarantor have any right of subrogation so long as the
Guaranteed Obligations shall remain outstanding, and the Guarantor agrees that
it will not institute or take any action against the Charterer seeking
reimbursement or indemnification by the Charterer with respect to any payments
made by the Guarantor to the Owner under this Guarantee so long as the
Guaranteed Obligations remain outstanding.

 

6.3                               Contribution.  The Guarantor shall not have
any right of recourse, reimbursements, contribution, indemnification, or simple
right (by contract or otherwise) against the Charterer or any other guarantor in
respect of the Guaranteed Obligations.

 

7                                         SUBORDINATION

 

7.1                               Subordination.  Any claims of the Guarantor
against the Charterer shall be in all respects subject and subordinate to the
full and complete payment of all Guaranteed Obligations.

 

8                                         GUARANTOR’S REPRESENTATIONS AND
WARRANTIES

 

8.1                               General.  The Guarantor represents and
warrants as follows.

 

8.2                               Status.  The Guarantor is:

 

(a)                                  duly incorporated and validly existing and
in good standing under the law of its jurisdiction of formation; and

 

(b)                                 duly qualified and in good standing as a
foreign company in each other jurisdiction in which it owns or leases property
or in which the conduct of its business requires it to so qualify or be licensed
except where, in each case, the failure to so qualify or be licensed and be in
good standing could not reasonably be expected to have a material adverse effect
on its business, assets or financial condition or which may affect the legality,
validity, binding effect or enforceability of this Guarantee,

 

and there are no proceedings or actions pending or contemplated by the
Guarantor, or to the

 

7

--------------------------------------------------------------------------------


 

knowledge of the Guarantor contemplated by any third party, to dissolve, wind-up
or terminate the Guarantor.

 

8.3                               Company power; consents.  The Guarantor has
the capacity and has taken all action, and no consent of any person is required,
for it to:

 

(a)                                  own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted;

 

(b)                                 execute this Guarantee;

 

(c)                                  comply with its obligations under this
Guarantee;

 

except, in each case, for consents which have been duly obtained, taken, given
or made and are in full force and effect.

 

8.4                               Consents not liable to revocation.  Nothing
has occurred which makes any of the consents referred to in Clause 8.3 liable to
revocation and the Guarantor is in compliance with all applicable laws.

 

8.5                               Legal validity.  Subject to any relevant
insolvency laws affecting creditors’ rights generally, this Guarantee
constitutes the Guarantor’s legal, valid and binding obligations enforceable
against it in accordance with its terms.

 

8.6                               No conflicts; no liens.  The execution by the
Guarantor of this Guarantee, and the compliance by the Guarantor with its
obligations hereunder, will not involve or lead to a contravention of:

 

(a)                                  any law or regulation or order, writ,
judgment, injunction, decree, determination or award applicable to the
Guarantor;

 

(b)                                 the constitutional documents of the
Guarantor; or

 

(c)                                  any contractual or other obligation or
restriction which is binding on the Guarantor or any of its assets.

 

8.7                               Taxes.

 

(a)                                  The Guarantor has filed or has caused to be
filed all tax returns and other reports that it is required by law or regulation
to file in any Pertinent Jurisdiction, and has paid or caused to be paid all
taxes, assessments and other similar charges that are due and payable in any
Pertinent Jurisdiction, other than taxes and charges:

 

(i)            which are (x) not yet delinquent or (y) being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established; or

 

(ii)           the non-payment of which could not reasonably be expected to have
a material adverse effect on the Guarantor.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The charges, accruals, and reserves on the
books of the Guarantor respecting taxes are adequate in accordance with GAAP.

 

8.8                               No default.  Except as disclosed to the Owner
in writing, no default, or event of default or circumstance which, with the
giving of any notice, the lapse of time, and/or the satisfaction of any other
condition, would constitute an event of default, has occurred or is continuing
under any agreement to which the Guarantor is a party.

 

8.9                               Information.  All financial and other
information which has been provided in writing by or on behalf of the Guarantor
in connection with this Guarantee was true and accurate at the time it was
given, there are no other facts or matters the omission of which would have made
or make any such information false or misleading and there has been no material
adverse change in the financial condition, operations or business prospects of
the Guarantor since the date on which such information was provided.

 

8.10                        No litigation.  No legal or administrative action
involving the Guarantor (including any action relating to any alleged or actual
breach of or any Environmental Law (as such term is defined below)) has been
commenced or taken to the Guarantor’s knowledge by any person, or, to the
Guarantor’s knowledge, is likely to be commenced or taken which, in either case,
would be likely to have a material adverse effect on the business, assets or
financial condition of the Guarantor or which may affect the legality, validity,
binding effect or enforceability of this Guarantee.

 

8.11                        Compliance with law.  Except to the extent the
following could not reasonably be expected to have a material adverse effect on
the business, assets or financial condition of the Guarantor, or which may
affect the legality, validity, binding effect or enforceability of this
Guarantee:

 

(a)                                  the operations and properties of the
Guarantor comply with all applicable laws and regulations (such laws and
regulations, individually or collectively, “Environmental Law”), including
without limitation, any applicable law relating to pollution or the protection
of the environment, to the carriage of oil, oil products and any other substance
including any chemical, gas or other hazardous or noxious substance) which is
(or is capable of being or becoming) polluting, toxic or hazardous (each such
substance, an “Environmentally Sensitive Material”) or to actual or threatened
releases of Environmentally Sensitive Material, and all necessary permits,
approvals, identification numbers, license or other authorization required under
any Environmental Law (collectively, “Environmental Permits”) have been have
been obtained and are in effect for the operations and properties of the
Guarantor and the Guarantor is in compliance in all material respects with all
such Environmental Permits; and

 

(b)                                 the Guarantor has not been notified in
writing by any person that it or any of its subsidiaries (including the
Charterer) or affiliates is potentially liable for the remedial or other costs
with respect to treatment, storage, disposal, release, arrangement for disposal
or transportation of any Environmentally Sensitive Material, except for costs
incurred in the ordinary course of business with respect to treatment, storage,
disposal or transportation of such Environmentally Sensitive Material.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Neither the Guarantor nor any of it
subsidiaries or affiliates is subject to any unsatisfied claims arising under
the laws of any nation (including any political subdivision thereof) or under
any international law, treaty or convention, for pollution or removal or
clean-up of any pollution form the natural environment, or for damage to or
destruction of natural resources and personal property resulting from pollution.

 

8.12                        Solvency.  The execution, delivery and performance
by the Guarantor of this Guarantee will not render the Guarantor insolvent, nor
is it being made in the contemplation of the Guarantor’s insolvency.

 

8.13                        Ownership of Charterer.  The Guarantor is the sole
owner of all of the equity interests of General Maritime Subsidiary NSF
Corporation and General Maritime Subsidiary NSF Corporation is the sole owner of
all of the equity interests of the Charterer.

 

9                                         GUARANTOR’S COVENANTS

 

9.1                               General.  The Guarantor covenants as follows.

 

9.2                               Books of record and account.  The Guarantor
shall keep proper books of record and account, in which full and materially
correct entries shall be made of all financial transactions and the assets and
business of the Guarantor in accordance with GAAP[, and the Owner shall have the
right to examine the books and records of the Guarantor wherever the same may be
kept from time to time as it sees fit, in its sole reasonable discretion, or to
cause an examination to be made by a firm of accountants selected by it,
provided that any examination shall be done without undue interference with the
day to day business operations of the Guarantor].

 

9.3                               Financial reports.  The Guarantor will furnish
to the Agent:

 

(a)                                  within 60 days after the end of each of the
first three fiscal quarters in each fiscal year, quarterly reports containing
unaudited financial statements (including selected footnotes); and

 

(b)                                 within 120 days after the end of each Fiscal
Year, an annual report on Form 10-K (or any successor form) containing the
information required to be contained therein for such fiscal year;

 

provided that, if the Guarantor is not then subject to Sections 13(a) or
15(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Guarantor will furnish to the Owner all financial
information that it would be required to file with (or furnish to) the United
States Securities and Exchange Commission (the “Commission”) pursuant Sections
13(a) or 15(d) of the Exchange Act if it were required to file such information
under the Exchange Act within the applicable time periods described above with
respect to quarterly and annual reports.

 

Notwithstanding the foregoing, the Guarantor will be deemed to have furnished to
the Owner such reports and information referred to above if the Guarantor has
filed such reports and

 

10

--------------------------------------------------------------------------------


 

information with the Commission via the Electronic Data Gathering, Analysis, and
Retrieval system (“EDGAR”) maintained by the Commission (or any successor
system) and such reports and information are publicly available.

 

9.4                               “Know your customer” checks.  If a proposed
financing of the Ship obliges the Owner to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Guarantor shall promptly upon
the request of the Owner supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Owner (for itself or on
behalf of any prospective lender) in order for the Owner or any prospective
lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and
regulations.

 

9.5                               Ownership of Charterer.  The Guarantor shall
at all times during the validity of this Guarantee be the sole owner of all of
the equity interests of General Maritime Subsidiary NSF Corporation and General
Maritime Subsidiary NSF Corporation shall at all times during the validity of
this Guarantee be the sole owner of all of the equity interests of the
Charterer.

 

10                                  MISCELLANEOUS

 

10.1                        Expenses.  The Guarantor shall pay, or reimburse the
Owner for, all reasonable costs and expenses, including, without limitation,
reasonable attorney’s fees and disbursements, incurred by the Owner in
connection with the enforcement of any rights under this Guarantee.

 

10.2                        Survival.  All agreements, covenants,
representations and warranties made herein by the Guarantor shall survive
execution and delivery of this Guarantee.

 

10.3                        Successors and assigns.

 

(a)                                  This Guarantee shall be valid and binding
upon the Guarantor, its successors and assigns, irrespective of and unaffected
by, any merger or consolidation of the Guarantor or the Charterer into or with
any other person, or any sale, lease or transfer of any or all of the assets of
the Guarantor or the Charterer to any other person.  This Guarantee shall inure
to the benefit of the Owner and its successors and assigns.

 

(b)                                 The Owner may transfer or assign its rights
hereunder to any entity without the prior consent of the Guarantor.  The
Guarantor may not transfer or assign its rights hereunder to any entity without
the prior written consent of the Owner.

 

10.4                        Rights cumulative.  Each and every right, remedy and
power granted to the Owner under this Guarantee or allowed to it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Owner at any time and from time to time.  In addition, to the
extent permitted by applicable law, the Guarantor waives, and agrees that it
shall not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any marshaling of assets or similar laws,
whether now or at any time hereafter in force,

 

11

--------------------------------------------------------------------------------


 

which may delay, prevent or otherwise affect, the performance by the Guarantor
of its obligations under, or the enforcement by the Owner of, this Guarantee.

 

10.5                        Further assurances.  The Guarantor agrees, upon the
written request of the Owner, and at the Guarantor’s sole cost and expense, to
execute and deliver to the Owner, from time to time, any additional instruments
or documents reasonably considered necessary by the Owner to cause this
Guarantee to be, become or remain valid and effective in accordance with its
terms.

 

10.6                        Amendments. No amendment or waiver of any provision
of this Guarantee nor consent by the Owner to any departure by the Guarantor
herefrom, shall be effective unless the same shall be in writing and signed by
the Owner and such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

10.7                        Severability.  Should any provision of this
Guarantee for any reason be declared invalid or unenforceable, such decision
shall not affect the validity or enforceability of any of the other provisions
of this Guarantee, which remaining provisions shall remain in full force and
effect and the application of such invalid or unenforceable provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable shall be valid and be enforced to the fullest extent permitted by
law.

 

10.8                        Guarantor’s interest.  The Guarantor hereby
acknowledges that it has derived or expects to derive a financial or other
benefit from the Guaranteed Obligations incurred by the Charterer.

 

10.9                        Notices.  All notices, requests, demands, waivers
and other communications required or permitted to be given under this Guarantee
shall be dated and in writing, mailed by registered or certified mail, postage
prepaid, or by cable, telex or facsimile confirmed in writing, or by mailed by
registered or certified mail, postage prepaid, or by electronic mail (“Email”).

 

If such notice is to the Guarantor, it shall be addressed to:

 

General Maritime Corporation

299 Park Avenue, 2nd Floor

New York, New York 10171

 

Attention: Jeffrey Pribor

Facsimile: (212) 763-5608

Email: Jeffrey.Pribor@generalmaritimecorp.com

Telephone: (212) 763-5680

 

If such notice is to the Owner, it shall be addressed to:

 

MR Concord Shipping L.L.C.

c/o Northern Fund Management America LLC (as Agent)

One Stamford Landing

62 Southfield Avenue, Ste 212

Stamford, Connecticut 06902

 

12

--------------------------------------------------------------------------------


 

Attention: Sybren Hoekstra, Senior Investment Manager

Facsimile: (203) 487-3435

Email: shoekstra@northernshippingfunds.com

Telephone: (203) 487-3434

 

or to such other person or address as any party shall specify by notice in
writing to the other party.  All such notices, requests, demands, waivers and
communications shall be effective only upon receipt thereof.

 

10.10                 Limitation of liability.  Each of the Guarantor and the
Owner hereby confirms that it is its intention that the Guaranteed Obligations
not constitute a fraudulent transfer or conveyance for purposes of the United
States Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar law.  To effectuate the foregoing
intention, each of the Guarantor and the Owner hereby irrevocably agrees that
the Guaranteed Obligations shall be limited to such amount as will, after giving
effect to such maximum amount and all other (contingent or otherwise)
liabilities of the Guarantor that are relevant under such laws, result in the
Guaranteed Obligations of the Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.

 

10.11                 Reliance of Owner.  The Owner has entered into the Charter
in reliance upon, among other things, this Guarantee.

 

11                                  LAW AND JURISDICTION

 

11.1                        Governing law.  THIS GUARANTEE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICT OF LAW PRINCIPLES.

 

11.2                        Consent to jurisdiction.

 

(a)                                  The Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York County, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Guarantee to which the
Guarantor is a party or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State Court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 The Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guarantee in
any New York State or Federal court and the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court and any immunity
from jurisdiction of any court or from any legal process with respect to itself
or its property.

 

13

--------------------------------------------------------------------------------


 

(c)                                  The Guarantor also irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing of copies of such process to its address specified in Clause 10.9.  The
Guarantor also agrees that service of process may be made on it by any other
method of service provided for under the applicable laws in effect in the State
of New York.

 

11.3                        Rights unaffected.  Nothing in this Clause 11 shall
exclude or limit any right the Owner may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

 

11.4                        Meaning of “proceedings”.  In this Clause 11,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure.

 

11.5                        WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

11.6                        PATRIOT Act Notice.  The Owner hereby notifies the
Guarantor that pursuant to the requirements of the PATRIOT Act, the Owner may be
required by its lenders to obtain and provide and its lenders may be required to
verify and record certain information and documentation that identifies
Guarantor, which information may include the name and address of the Guarantor
and such other information that will allow the Owner’s lenders to identify
Guarantor in accordance with the PATRIOT Act.

 

[EXECUTION PAGE FOLLOWS ON NEXT PAGE]

 

14

--------------------------------------------------------------------------------


 

WHEREFORE, the Guarantor has caused this Guarantee to be duly executed and
delivered as of the date first above written.

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name: Jeffrey D. Pribor

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

AGREED AND ACCEPTED

 

 

THIS 18th DAY OF JANUARY, 2011

 

 

 

 

 

MR CONCORD SHIPPING L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Sybren Hoekstra

 

 

Name: Sybren Hoekstra

 

 

Title: Assistant Secretary

 

 

 

15

--------------------------------------------------------------------------------